                                                                              MEMO ENDORSED

                                            WWW.MKCLAWGROUP.COM
                                       LAW OFFICES OF MICHAEL K. CHONG, LLC

          NEW YORK:                                 FORT LEE:                               HOBOKEN:
1250 BROADWAY, 36TH FL. STE. 300           2 EXECUTIVE DRIVE, STE. 720              300 HUDSON STREET. STE. 10
   NEW YORK, NEW YORK 10001                FORT LEE, NEW JERSEY 07024               HOBOKEN, NEW JERSEY 07024
         (212) 726-1104                          (201) 947-5200                           (201) 708-6675
       FAX (212) 726-3104                      FAX (201) 708-6676                      FAX (201) 708-6676

                                             * Please Reply to: FORT LEE          EMAIL: MKC@MKCLAWGROUP.COM


                                                April 13, 2020

Via ECF; Total Pages: 1
Hon. Ona T. Wang
United States Courthouse
Southern District of New York
500 Pearl Street
New York, NY 10007

                        Re:        Larios v. Tampopo LLC et al
                                   Docket No.: 1:19-cv-10561-OTW

Dear Judge Wang:

         This office represents Defendants in the above referenced matter. We write jointly with
Plaintiff in this letter request. The parties respectfully request an extension of the deadline to submit
settlement documents of one week. The current deadline is April 13, 2020. This is the first request
of its kind.

         The reason for this request is to allow the parties to finalize the terms of the settlement
agreement. The parties are still in agreement on the substantive terms, but require the additional time
to finalize and have the agreement executed by the parties.

       Thank you for your consideration and kind courtesies in addressing this matter.

 Application Granted.                                                Respectfully submitted,
 Parties are directed to review Mei Xing Yu v. Hasaki
 Restaurant, Inc., 944 F.3d 395 (2d Cir. 2019) and
 consider whether a Cheeks application is necessary
                                                                     Yolanda Rivero
 here.
                                                                     Yolanda Rivero, Esq.
 SO ORDERED.




 ______________________________________ 1
 Ona T. Wang                   4/14/2020
 U.S. Magistrate Judge
